DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10 and claims 2-9 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation that the area is “enlarged automatically beyond the circumferential path defining the partial surface area… by adding a defined additional partial area”, suggests that the enlarged area is predetermined, whereas the limitations at the end of the claim are understood to claim that the enlarged area is determined based on sensed soiling levels during cleaning, which would not allow for any predetermined area, thus confusing the scope of the claim.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All limitations of claim 2 have been incorporated into amended claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and  6-10 are rejected under 35 U.S.C. 103 as being obvious over Landry (2005/0162119) in view of Schnittman et al. (2012/0169497).
Regarding claims 1 and 10, Landry discloses an appliance having a control device that is configured to operate the cleaning appliance with a method that moves automatically inside a surrounding area, wherein the cleaning appliance performs a cleaning of a defined spatially defined partial surface area (understood to be defined by the area that is soiled above the reference value) of the surrounding area (when in spot cleaning mode, activated by debris signal values; paragraph 99), wherein a detection device (debris sensor) of the cleaning appliance measures a level of soiling of the partial surface area during the cleaning of the partial surface area, wherein the level of soiling is compared (by comparator 510; paragraphs 106 and 116) to a defined reference level of soiling.  However, Landry fails to specifically disclose that the partial area is enlarged automatically beyond the partial surface area (when considered to be defined by the area having debris above the reference level of soiling; the predetermined time or distance, may not extend beyond the highly soiled area).   Schnittman discloses another similar cleaner having a control device configured to impart a cleaning method activating a spot cleaning mode when debris is detected, and teaches that it is desirable to spot clean the area until the detected debris falls below a reference value and then repeating the pattern for a predetermined time or number of passes/rows (paragraph 201).  Therefore, it would have been obvious to provide the spot cleaning function taught by Schnittman of completing a time or number of passes after detection of debris falls below the reference value, to ensure the spot cleaning effectively cleans all soiled areas surrounding the defined partial surface area having a level above the reference value, and thus effectively automatically enlarging the partial surface area by adding a defined additional partial area (defined by the area covered after the detected debris is below the reference value).  Further, both Landry Schnittman disclose that the path during spot cleaning may be an outward spiral pattern, such that the outside edge of the partial area will be covered in a circumferential path while the detected debris is above the reference level, and the additional path after detected debris is below the reference level will continue the circumferential path beyond the partial area. 
Regarding the previously added limitation, as discussed supra to confuse the scope of how the predetermined area is enlarged, the disclosure of Landry to clean until a soiling level falls below a predetermined level is understood to be equivalent to enlarging the partial surface area within an additional area having a soiling level above the reference level of soiling.  Alternatively, if the partial surface area is, in fact, automatically enlarged beyond the partial surface area (defined by the soiling level above the reference level), then the teaching of Schnittman is applicable, as discussed supra, to teach an automatic enlarging.  
Regarding the new limitations of claim 13 (also incorporated into claim 1), Landry discloses that the Spot cleaning mode cleans a limited area (paragraph 70) including the option of a predetermined distance (paragraph 71), which is considered to be equivalent to the claimed previously defined standard size for spot cleaning with any predefined space inherently being defined by the circumferential line (circumference being defined as the enclosing boundary of a shape).  Further, the disclosure of Landry reads on the “initial” cleaning of the partial surface area along the movement path, which will inherently end with a distance that runs along the circumference due to outward spiraling, as disclosed in paragraph 70, with Schnittman teaching the detection of soiling during the spot cleaning operation and then assessing required enlargement (continuing cleaning when soiling is detected above the reference value), to expand cleaning beyond the circumferential path into the additional partial area. 
Regarding claim 2, Landry discloses the spot cleaning mode to be carried out in the defined spatially defined partial surface area when debris is detected, as discussed supra, and further disclose that the debris sensor may be used in non-autonomous cleaners to increase cleaning power as compared to a standard mode of the cleaning appliance when debris is detected (paragraph 87), which is a well-known function in the art to improve removal of debris when detected to reduce time necessary for thorough cleaning and to ensure larger amounts of debris are collected.  Further, Schnittman also disclosed that the power can be modified in response to the detected debris signals (paragraph 177).  Therefore, it would have been obvious to one of ordinary skill in the art to also configure the control device of Landry to increase suction power when debris is detected by the autonomous cleaner of Landry, providing the advantages of reduced cleaning time and more thorough cleaning.  
Regarding claim 3, Landry discloses that the spot cleaning mode may comprise other shapes, but fails to disclose a meander-shaped path that are parallel to one another. Schnittman further teaches that one desirable spot cleaning math is a meander-shape (Fig. 10B) or a cornrow pattern (paragraph 201) that is understood to include passes parallel to one another.  Therefore, it further would have been obvious to alternatively provide the spot cleaning paths taught by Schnittman as the alternate options disclosed by Landry, being known and desirable spot cleaning paths in the art.
Regarding claim 6, Landry and Schnittman both disclose that the partial surface area, based on a circumferential path as discussed supra, is expanded helically (equivalent to outward spiraling).

Regarding claim 7, Landry further discloses an alternative algorithm path as being polygonal (paragraph 70), wherein an outwardly expanding polygonal path would obviously expand the partial surface area by a frame-like additional partial area in a similar manner as the claimed method.   
Regarding claims 8 and 9, Landry discloses that the spot cleaning mode as discussed supra but fails to disclose that the spot cleaning mode may be completed when a soiling level is below a threshold is detected.  Schnittman discloses the method as discussed supra, and teaches that the spot cleaning mode may be completed when the detected debris falls below a threshold (paragraph 201), which will return the cleaner to a normal cleaning mode as soon as the area having debris is determined to be sufficiently cleaned, which will minimize the time spent on spot cleaning and reduce the overall time for cleaning an entire room or area. Therefore, it further would have been obvious to one of ordinary skill in the art to similarly discontinue the spot cleaning mode of Landry when detected a soiling below the defined reference soiling (threshold) is detected, as taught by Schnittman, to minimize the time spent on spot cleaning and reduce the overall time, which will also effectively vary the size and/or shape of the additional partial area as a function of a level of soiling of the partial surface area (i.e. size and shape will be larger for more soiled areas compared to less soiled areas because it will continue the outward spiraling spot cleaning mode until soiling is reduced).

Response to Arguments
Applicant’s arguments, see Remarks pages 7-9, filed 12 April 2022, with respect to the rejections of claims under 35 U.S.C. 112(a) and 112(b) have been fully considered and are persuasive, except for the rejection relating to how/when the additional area is determined.  The rejections under 35 U.S.C. 112(a) and relevant rejections under 112(b) have been withdrawn. 
Applicant's additional arguments filed 12 April 2022 have been fully considered but they are not persuasive.  
Regarding the remaining rejection under 35 U.S.C. 112(b), the examiner has not found any arguments or amendments that are understood to address how the additional area is “defined” while also being determined during cleaning based on detected level of soiling of the additional area.  
The applicant argues (first paragraph of page 10) that the amended limitation that the area is only expanded next to the circumferential path would require an asymmetric extension of the partial surface area, suggesting that the amendment overcome the disclosure of Landry and Schnittman.  However, the amendments are not considered to further define the previously claimed limitation that the additional areas adjoins the partial surface area.  Although the applicant suggests that the term “next to” would limit the additional area to an asymmetrical area, any space to any side would be considered next to the circumferential path, including different areas next to different sides, as show in Fig. 4 of the current application.  Further, one optional expansion that is disclosed by Schnittman is a cornrow pattern (paragraph 201), which would be understood to extend in only one direction beyond the spot cleaning area, and is considered to be equivalent to the additional area as claimed being defined as only next to a circumferential path.   
The applicant also argues (pages 10-11) that the disclosure of Schnittman that the reference area is expanded within a portion that is above a reference soiling level and then an additional row differs from the currently claimed invention, suggesting that the pending claims require the cleaning to be ended once the level of soiling falls below a reference level.  However, there are no limitations in the current claims that are understood to require cleaning to be ceased upon detected levels below the reference level.  Additionally, the disclosure of Schnittman may be considered to read on a process including cleaning the expanded area that is defined by the soiling levels above the reference level, and then having a separate step (no longer considered spot cleaning) of cleaning additional row(s), which may be considered separate from expanding the cleaning area to the portion with levels above the reference level.  
Finally, the applicant argues (end of page 11) that Schnittman will only move on to an additional row if the detected level is below a threshold, as opposed to above the threshold, as claimed.  However, as previously noted Schnittman clearly discloses that the robot will continue to move through the pattern “until a quantity of detected debris falls below a threshold” (paragraph 201), which is equivalent to continuing to expanding the area along a path that has a level of soiling above the defined reference level, as claimed.    Therefore, the examiner maintains that the claims, as best understood, are obvious in view of Landry and Schnittman. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Farmer et al. (2018/0199785) and Watanabe et al. (2020/0022551) provide automated cleaners and methods having similar actions as the applicant’s claimed invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
18 July 2022